FILED
                                                                   Jan 22 2020, 7:10 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Zachary J. Stock                                            Curtis T. Hill, Jr.
Zachary J. Stock, Attorney at Law, P.C.                     Attorney General of Indiana
Indianapolis, Indiana                                       Tiffany A. McCoy
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

F.H.,                                                       January 22, 2020
Appellant-Respondent,                                       Court of Appeals Case No.
                                                            19A-JV-1716
        v.                                                  Appeal from the Hendricks
                                                            Superior Court
State of Indiana,                                           The Honorable Karen M. Love,
Appellee-Petitioner.                                        Judge
                                                            Trial Court Cause Nos.
                                                            32D03-1806-JD-129
                                                            32D03-1809-JD-187
                                                            32D03-1905-JD-82



Bailey, Judge.




Court of Appeals of Indiana | Opinion 19A-JV-1716 | January 22, 2020                           Page 1 of 4
                                            Case Summary
[1]   F.H. appeals a dispositional order entered upon his admission that he is a

      delinquent child for having possessed a firearm. He raises a single issue,

      whether the juvenile court abused its discretion by imposing a fixed term in the

      Indiana Department of Correction (“the DOC”) absent statutory grounds. We

      remand for correction of the dispositional order.



                             Facts and Procedural History
[2]   On May 15, 2018, the State alleged that F.H., then aged fourteen, was

      delinquent for having committed an act that would be auto theft, a Level 6

      felony, if committed by an adult. F.H. was released into his father’s custody,

      subject to electronic monitoring. On June 25, 2018, the State filed a

      delinquency petition alleging that F.H. had committed an act that would be

      attempted armed robbery, a Level 3 felony, if committed by an adult. In

      juvenile proceedings conducted on July 24 and August 28, 2018, F.H. admitted

      the truth of the State’s allegations. On September 27, 2018, the juvenile court

      ordered wardship of F.H. to the DOC but suspended that commitment.


[3]   F.H. was placed at the Wernle Residential Treatment Center, with a

      probationary term of ten months. However, F.H. was discharged early, and

      placed in his mother’s custody, so that he could undergo knee surgery. On May

      22, 2019, the State filed a third delinquency petition, alleging that F.H. had

      committed dangerous possession of a firearm, an act that would be a Level 5


      Court of Appeals of Indiana | Opinion 19A-JV-1716 | January 22, 2020      Page 2 of 4
      felony if committed by an adult. On June 4, 2019, F.H. admitted he had

      committed the alleged act. On July 2, 2019, the juvenile court entered a written

      dispositional order committing F.H. to the DOC “until his 18th birthday.”

      Appealed Order at 8. F.H. now appeals.



                                   Discussion and Decision
[4]   The juvenile court has discretion to choose the specific disposition of a juvenile

      adjudicated a delinquent “subject to the statutory considerations of the welfare

      of the child, the community’s safety, and the Indiana Code’s policy of favoring

      the least harsh disposition.” C.T.S. v. State, 781 N.E.2d 1193, 1202 (Ind. Ct.

      App. 2003). We will not reverse a juvenile court’s disposition unless the

      juvenile court abuses its discretion. Id. The juvenile court abuses its discretion

      if its action is “clearly erroneous and against the logic and effect of the facts and

      circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” D.B. v. State, 842 N.E.2d 399, 404-05 (Ind.

      Ct. App. 2006). F.H. does not challenge the juvenile court’s decision to place

      him in the DOC. He appeals his determinate commitment only.


[5]   A juvenile is not subject to a determinate term in the DOC absent a specific

      determination by the juvenile court that statutory criteria have been satisfied.1




      1
        For example, Indiana Code Section 31-37-19-9 provides that a child at least thirteen years of age and less
      than sixteen years of age, who committed an act that would be murder, kidnapping, rape, criminal deviate
      conduct, or robbery (while armed with a deadly weapon or resulting in bodily injury), if committed by an

      Court of Appeals of Indiana | Opinion 19A-JV-1716 | January 22, 2020                                Page 3 of 4
      A.T. v. State, 960 N.E.2d 117, 118 (Ind. 2012). Here, no such determination

      was made, and the factual record would not support such a determination. The

      juvenile court abused its discretion by subjecting F.H. to a determinate

      commitment in the DOC.



                                                  Conclusion
[6]   We remand with instructions to the juvenile court to vacate the portion of its

      order committing F.H. to the DOC until his eighteenth birthday.


      Kirsch, J., and Mathias, J., concur.




      adult, may be ordered into the wardship of the DOC for a fixed period not longer than the date on which the
      child becomes eighteen years of age.
      Indiana Code Section 31-37-19-10 provides that a court may place a child in the DOC for a fixed term of not
      more than two years if the following criteria are met: (1) the delinquent child committed an act that would be
      (if committed by an adult) a felony against a person, a Level 1, 2, 3, or 4 controlled substance offense under
      IC 35-48-4-1 through IC 35-48-4-5, or burglary as a Level 1, 2, 3, or 4 felony under IC 35-43-2-1; (2) the child
      is at least fourteen years of age; and (3) the child has two unrelated prior adjudications of delinquency for acts
      that would be felonies if committed by an adult.

      Court of Appeals of Indiana | Opinion 19A-JV-1716 | January 22, 2020                                  Page 4 of 4